COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        George D. LaBlanche v. National Collegiate Student Loan
                            Trust 2006-3

Appellate case number:      01-19-00297-CV

Trial court case number:    1104987

Trial court:                County Civil Court at Law No. 4 of Harris County

        Appellant, George D. LaBlanche, filed a pro se notice of appeal on April 16, 2019,
in the trial court from the April 1, 2019 final judgment in this contract case. See TEX. R.
APP. P. 26.1. On April 23, 2019, the county clerk filed an indigent clerk’s record containing
appellant’s Statement of Inability to Afford Payment of Court Costs or an Appeal Bond
(“Statement”), filed on February 19, 2018, but no trial court’s order. Though the clerk’s
record was already filed on April 23, 2019, the court reporter’s June 5 and July 2, 2019
information sheets stated that there was no reporter’s record taken.

        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.

       Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees.

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   ☒ Acting individually           Acting for the Court
Date: __July 30, 2019___